      Case: 1:19-cv-02620-JPC Doc #: 25 Filed: 01/19/21 1 of 6. PageID #: 458




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

 GLENN MAYER, JR.,                       )   Case No. 1:19-cv-2620
                                         )
       Plaintiff,                        )   Judge J. Philip Calabrese
                                         )
 v.                                      )   Magistrate Judge Kathleen B. Burke
                                         )
 CUYAHOGA COUNTY, et al.,                )
                                         )
        Defendant.                       )
                                         )

                              OPINION AND ORDER

       Plaintiff Glenn Mayer, Jr., a detainee in the Cuyahoga County jail at all

relevant times, brought this action alleging that a corrections officer, Defendant

Darriell Hayes, used excessive force causing him serious injuries. On re-assignment

of this case on December 16, 2020, several motions affecting the course and scope of

pretrial proceedings remained pending. The Court addresses each in turn.

1.     Motion to Strike Amended Complaint (ECF No. 17)

       Plaintiff filed the complaint on October 14, 2019 against two defendants,

Cuyahoga County and Mr. Hayes. (ECF No. 1-1.) In his complaint, Mr. Mayer

asserted the following nine claims:

                    Count Claim                       Defendant(s)

                     1     Excessive Force Monell     County
                           Claim

                     2     Deliberate Indifference,   County
                           Failure to Train and
                           Supervise, Section 1983
     Case: 1:19-cv-02620-JPC Doc #: 25 Filed: 01/19/21 2 of 6. PageID #: 459




                    3    Excessive Force,          Mr. Hayes
                         Section 1983

                    4    Assault                   Mr. Hayes

                    5    Battery                   Mr. Hayes

                    6    Intimidation              Mr. Hayes

                    7    Civil Liability for       Mr. Hayes
                         Criminal Acts

                    8    Reckless Hiring,          County
                         Training, etc.

                    9    Destruction of Public     County
                         Records


(Id., PageID #30–42.) On the basis of these claims, Plaintiff seeks compensatory and

punitive damages, among other remedies. (Id., PageID #42–43.)

      Cuyahoga County answered (ECF No. 4), and Mr. Hayes moved to dismiss on

January 13, 2020 (ECF No. 9). Among other issues, the motion seeks dismissal of

Plaintiff’s third claim, arguing that Mr. Mayer may not state a claim for excessive

force under the Fourth Amendment. (ECF No. 9-1, PageID #231.) In response,

Plaintiff filed an amended complaint that made two relevant changes to the

allegations in the complaint. (ECF No. 11.) First, the amendment clarified that

Plaintiff brings his excessive force claim under 42 U.S.C. § 1983 against Cuyahoga

County in Count 3 under the Fourteenth Amendment, not the Fourth Amendment.

(Id., PageID #322.)     Second, the amended complaint added various factual

allegations, which Plaintiff alleges support his claims and Defendants maintain have

no relevance to this case. (See generally ECF No. 20, PageID #442–43.) Procedurally,

                                          2
     Case: 1:19-cv-02620-JPC Doc #: 25 Filed: 01/19/21 3 of 6. PageID #: 460




Plaintiff admittedly filed the amendment nine days beyond Rule 15(a)(1)’s deadline

for amendment as of right. (ECF No. 19, PageID #440.)

      Under Rule 12(f), a court may strike “from a pleading . . . any redundant,

immaterial, impertinent, or scandalous matter.” Defendants attempt to use a motion

to strike for a different purpose—to deny amendment. Although Plaintiff did not

comply with the requirements for amendment under Rule 15, the Court finds that

this procedural impropriety does not rise to a level warranting a motion to strike. See

Sapiro v. Encompass Ins., 221 F.R.D. 513, 518 (N.D. Cal. 2004).

      Instead, the Court construes the motion to strike generally as opposition to

Plaintiff’s (belated) attempt to amend. Doing so cures any prejudice from denying

Defendants the opportunity to be heard on Plaintiff’s amendment. Although Plaintiff

failed strictly to comply with Rule 15(a), the rule still embodies a liberal policy in

favor of amendment—at least before a deadline set in a case management order. See

Fed. R. Civ. P. 15(a)(2); Garza v. Lansing Sch. Dist., 972 F.3d 853, 879 (6th Cir. 2020)

(requiring good cause for amendment after a deadline in a scheduling order). Here,

no case management or scheduling order provided a deadline for amendment.

Therefore, the liberal amendment policy of Rule 15 applies.

      Defendants argue that the amendment contains many extraneous and

irrelevant allegations. On the merits of Plaintiff’s claims, Defendants may be right.

But at the pleading stage, admissibility does not determine the propriety of an

allegation. Although the allegations may determine the proper scope of discovery,

the proportionality requirement of Rule 26(b)(1) offers appropriate and meaningful



                                           3
     Case: 1:19-cv-02620-JPC Doc #: 25 Filed: 01/19/21 4 of 6. PageID #: 461




protections to Defendants, notwithstanding the pleading requirements of Rule 8 or

the amendment policy of Rule 15. In other words, just because Plaintiff’s amended

complaint makes allegations about the experience of other individuals in the jail and

the U.S. Marshal’s report, discovery on those items may not be proportional to the

needs of the case.

      Under Rule 15’s liberal amendment policy, the Court discerns no prejudice

from the amendment, GRANTS leave nunc pro tunc for its filing, and DENIES

Defendants’ motion to strike (construed as opposition to amendment). As a result,

the amended complaint (ECF No. 11) now constitutes the operative complaint.

2.    Motion to Bifurcate and Stay Discovery (ECF No. 18)

      Defendants moved to bifurcate the trial of this matter to avoid prejudice to

Mr. Hayes from the types of evidence that may be admitted against the County on

various of Plaintiff’s claims. Additionally, seeking to avoid expensive and potentially

broad and far-reaching discovery on Plaintiff’s Monell claims against the County,

Defendants moved to stay discovery from the County until Plaintiff can prove

Mr. Hayes committed a constitutional violation during the incident at issue.

      At the case management conference the next day, the Court directed the

parties to proceed with discovery on Plaintiff’s claims against Mr. Hayes and to hold

off on discovery from the County. (Tr. at 26.)

      Generally, the Court agrees with the course charted at the case management

conference and, in the interest of resolving the pending motion, addresses the issues

Defendants raise.     First, regarding bifurcation of trial, at this stage of the

proceedings, the motion is premature. Not only is there not a trial date, but the
                                          4
     Case: 1:19-cv-02620-JPC Doc #: 25 Filed: 01/19/21 5 of 6. PageID #: 462




parties have various discovery disputes. Without a more complete picture of the state

of the record, the Court is unable to determine whether bifurcation of the trial as

Defendants request is appropriate or not. Therefore, the Court will deny the motion

without prejudice and take up the issue later.

      Second, regarding discovery, the Court agrees with Defendants that discovery

should proceed on Plaintiff’s claim regarding the incident he alleges and that

discovery on Plaintiff’s Monell claim and the allegations regarding other specific

incidents and individuals in the amended complaint (if relevant and proportional)

should await determination of whether Mr. Mayer suffered a violation of his

constitutional rights. As Defendants point out, this approach may avoid potentially

needless and burdensome discovery and conserve the resources of the parties and the

Court until after a ruling on Defendants’ motion for summary judgment on Plaintiff’s

constitutional claim against Mr. Hayes.

      For these reasons, the Court DENIES WITHOUT PREJUDICE, Defendants’

motion to bifurcate trial and GRANTS IN PART Defendants’ motion to stay

discovery.

                                  CONCLUSION

      For the foregoing reasons, the Court GRANTS leave nunc pro tunc for the

filing of the amended complaint and DENIES Defendants’ motion to strike

(construed as opposition to amendment). As a result, the amended complaint (ECF

No. 11) will now serve as the operative complaint. Mr. Hayes’s motion to dismiss the

counts of the original complaint against him remains pending. In the interest of



                                          5
     Case: 1:19-cv-02620-JPC Doc #: 25 Filed: 01/19/21 6 of 6. PageID #: 463




judicial economy, the Court will treat the pending motion to dismiss (ECF No. 9),

which is fully briefed, as a motion to dismiss Counts 3, 4, 5, 6, and 7 of the amended

complaint without the need for further briefing and address that motion in a separate

ruling.

      Further, for the foregoing reasons, the Court DENIES WITHOUT

PREJUDICE, Defendants’ motion to bifurcate trial and GRANTS IN PART

Defendants’ motion to stay discovery.

      SO ORDERED.

Dated: January 19, 2021




                                        J. Philip Calabrese
                                        United States District Judge
                                        Northern District of Ohio




                                          6
